Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims Status:
	Claims 1-10 are pending. The Examiner notes the following concerning support for the claimed subject matter. MPEP 2163(I) states: To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116…it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification…The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings…An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. See, e.g., Vas-Cath, 935 F.2d at 1565, 19 USPQ2d at 1118 ("drawings alone may provide a ‘written description’ of an invention as required by Sec. 112 "); In re Wolfensperger, 302 F.2d 950, 133 USPQ 537 (CCPA 1962) (the drawings of applicant’s specification provided sufficient written descriptive support for the claim limitation at issue)…” Such is the present case where 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the instantly claimed subject matter is allowed because there is no art teaching or suggesting, alone or in combination, the claimed method of providing a concentrated solution of sulfuric acid with tallowamine ethoxylated diluted to ¼ to 2 percent v/v with water comprising cations and adding glyphosate to form a diluted glyphosate solution with improved efficacy. Nielsen et al. (US 5795847) discloses compositions comprising glyphosate, Genamin T150 (ethoxylated tallowamine) and sulfuric acid (Table A, formulations 1 & 2) but teaches the artisan to add the glyphosate to produce a concentrate (claim 15) which is inapposite to the instantly claimed method of adding glyphosate to a diluted solution. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Claims 1-10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613